  8:19-cv-00057-LSC-SMB Doc # 40 Filed: 01/02/20 Page 1 of 4 - Page ID # 271



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


RYAN MCCOY, on behalf of himself and all
others similarly situated;

                                                                      8:19CV57
                       Plaintiff,


        vs.
                                                                       ORDER


RICHARD L. JOHNSON, and TISHA M.
DEMING,


                       Defendants.




       This matter is before the Court on Plaintiff’s Motion for Leave to File a Second Amended
Complaint (Filing No. 32). The motion will be granted.

                                       BACKGROUND

       On February 2, 2019, Plaintiff filed this putative class-action asserting claims under the
Fair Debt Collection Practices Act (“FDCPA”) and Nebraska Consumer Protection Act (“NCPA”)
against attorney Richard Johnson (“Johnson”), doing business as “Johnson Law,” and his
paralegal, Tisha Deming (“Deming”). In this suit, Plaintiff alleges that Johnson and Deming sent
collection letters with captioned, signed, and unfiled collection complaints in violation of the
FDCPA and NCPA. Plaintiff maintains that a collection letter on Johnson Law letterhead and a
collection complaint were sent to Plaintiff to collect a medical debt Plaintiff allegedly owed to
Midwest Minor Medical, P.C. (“Midwest”).

       Defendants filed a Motion for Partial Judgment on the Pleadings (Filing No. 19) on May
29, 2019. That motion is pending before the Court.
   8:19-cv-00057-LSC-SMB Doc # 40 Filed: 01/02/20 Page 2 of 4 - Page ID # 272



                                          DISCUSSION

       Plaintiff seeks leave to file a Second Amended Complaint to add Midwest and Corporate
Billing Solutions (“CBS”) as defendants. CBS, of which Johnson is the only member, performs
payroll, human resources, and payable/receivable services for Midwest, the underlying creditor.
Through amendment, Plaintiff also wants to add a claim under 15 U.S.C. §1692j of the FDCPA.
The proposed Second Amended Complaint alleges that Johnson provided collection letters to
Midwest so that Midwest could collect its own accounts. (Filing No. 32-1.) The proposed Second
Amended Complaint further alleges that CBS serves as the conduit for receiving payments from
consumers on accounts held by Midwest, including accounts collected by Johnson Law and
Johnson. (Filing No. 32-1.)

       Federal Rule of Civil Procedure 15 provides that courts should “freely give leave” to amend
a pleading “when justice so requires.” Fed. R. Civ. P. 15. Nevertheless, a party does not have an
absolute right to amend and “denial of leave to amend may be justified by undue delay, bad faith
on the part of the moving party, futility of the amendment or unfair prejudice to the opposing
party.” Amrine v. Brooks, 522 F.3d 823, 833 (8th Cir. 2008) (quotation omitted). Whether to grant
a motion for leave to amend is within the sound discretion of the district court. Popoalii v. Corr.
Med. Servs., 512 F.3d 488, 497 (8th Cir. 2008).

       Defendants argue that amendment is futile because the proposed Second Amended
Complaint does not state plausible claims against Midwest and CBS and that Plaintiff’s claim
under 15 U.S.C. §1692j is invalid. Section 1692j provides:

       It is unlawful to design, compile, and furnish any form knowing that such form
       would be used to create the false belief in a consumer that a person other than the
       creditor of such consumer is participating in the collection of or in an attempt to
       collect a debt such consumer allegedly owes such creditor, when in fact such person
       is not so participating.


15 U.S.C. §1692j.      This practice, referred to as “flat-rating,” occurs when an individual
“masquerades as a debt collector by writing and mailing dunning letters to the debtors to intimidate
them into paying the creditor.” Wells v. McDonough, No. 97 C 3288, 1999 WL 966431, at *5
(N.D. Ill. Sept. 29, 1999).


                                                  2
   8:19-cv-00057-LSC-SMB Doc # 40 Filed: 01/02/20 Page 3 of 4 - Page ID # 273



       Plaintiff asserts that facts learned during discovery support a flat-rating scheme between
Midwest and Johnson Law, with Johnson Law using CBS as a flow-through intermediary for
payments received. Plaintiff contends the following facts support amendment: (1) Johnson Law
represents few clients other than Midwest; (2) Midwest’s owner/operator had knowledge of the
letters at issue; (3) Johnson is the only member of CBS; (4) CBS pays Deming’s wages; (5) CBS
provides payroll and human resources work for Midwest; (6) Johnson and CBS operate from the
same office space occupied by Midwest; (7) when patients do not pay after receiving Johnson
Law’s letter, Midwest sends the accounts to another entity for collection; (8) Johnson Law only
filed eleven collection lawsuits for Midwest in 2014 and there is no record of Johnson Law filing
a collection lawsuit for Midwest after 2014; (9) Defendants sent 512 Nebraska residents the letter
and complaint at issue in the year before this lawsuit was filed; (10) over the last four years,
Defendants sent 1,381 such letters and complaints to Nebraskans; and (11) Johnson Law and
Midwest do not file collection actions after sending the letters and complaints.

       Defendants contend there is nothing in the Second Amended Complaint that plausibly
supports a flat-rating scheme. Defendants argue that Plaintiff’s claim that Midwest is really
collecting on its own debt using forms provided by Johnson Law does not have a factual basis and
is only a conclusory allegation of wrongdoing. Defendants contend that the letters at issue do not
suggest any involvement by Midwest or CBS. Defendants further maintain that Midwest, as the
underlying creditor, cannot be held liable as a flat-rater under §1692j. Defendants assert that only
individuals who furnish forms to be used by creditors can be held liable under §1692j. According
to Defendants, Midwest is, at best, the alleged beneficiary of the letters, and CBS did not have any
involvement or contact with Plaintiff whatsoever.

       Having reviewed the matter, it is not readily apparent that amendment would be futile or
that the proposed Second Amended Complaint asserts clearly frivolous claims. See Becker v. Univ.
of Neb., 191 F.3d 904, 908 (8th Cir. 1999) (“Likelihood of success on the new claim or defenses
is not a consideration for denying leave to amend unless the claim is clearly frivolous”); Gamma-
10 Plastics, Inc. v. Am. President Lines, 32 F.3d 1244, 1255 (8th Cir. 1994) (stating that a motion
to amend should only be dismissed on the merits if it asserts clearly frivolous claims or defenses).
Some courts have concluded that creditors can violate the FDCPA by engaging in flat-rating
schemes. See Hartley v. Suburban Radiologic Consultants, 295 F.R.D. 357 (D. Minn. 2013);


                                                 3
    8:19-cv-00057-LSC-SMB Doc # 40 Filed: 01/02/20 Page 4 of 4 - Page ID # 274



Nielsen v. Dickerson, 307 F.3d 623 (7th Cir. 2002). Also, it appears that Plaintiff is alleging that
Johnson Law and CBS are essentially the same entity for purposes of liability. Plaintiff has alleged
facts to plausibly support a flat-rating scheme for purposes of amending his complaint. The
undersigned makes no determination on the merits of Plaintiff’s claims.1

         Defendants will not be prejudiced through amendment. Plaintiff filed his motion to amend
by the deadline established in the progression order. (Filing No. 18.) Moreover, this case is less
than a year old and is in its relatively early stages. Discovery is ongoing.

         Accordingly,

         IT IS ORDERED that Plaintiff’s Motion for Leave to File Second Amended Complaint
(Filing No. 32) is granted. Plaintiff shall file his Second Amended Complaint by January 3, 2020.
Plaintiff shall file his Motion for Class Certification by March 1, 2020. Within 14-days after the
Court rules on the Motion for Class Certification, the parties shall meet and confer and submit a
joint proposed progression order to the undersigned regarding the remaining case progression
deadlines.

         Dated this 2nd day of January, 2020.

                                                                 BY THE COURT:


                                                                 s/ Susan M. Bazis
                                                                 United States Magistrate Judge




1
  Defendants also maintain that leave to amend should be denied because the amendment is sought in bad faith.
Defendants argue that the amendment is only being requested because Plaintiff learned that the existing Defendants’
net worth may preclude class certification. The Court finds this argument unpersuasive. There is nothing to indicate
that Plaintiff’s request to amend is brought in bad faith. It appears that additional facts were learned during discovery
and this information impacted Plaintiff’s litigation strategy. The motion to amend was brought in a timely manner
and well before the expiration of the discovery period.

                                                           4
